Citation Nr: 1141310	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety with features of posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and J. P. 


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO granted a 30 percent rating for anxiety with features of PTSD.

In February 2010, the Veteran and J. P. testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

In February 2010, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence. This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

As VA has received medical evidence reflecting that the Veteran has been unable to maintain employment due to his service-connected PTSD, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is raised by the record.  The issue of entitlement to a TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and it is referred to the AOJ for appropriate action.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased rating claim).  



REMAND

The Veteran is currently rated as 30 percent disabled due to anxiety with features of PTSD.  Since the effective date of assignment of his initial rating, evidence has been received to suggest a worsening of symptoms, and he has been treated at a Vet Center and at VA. The record also reflects that the Veteran has been treated on a VA fee-basis by a private psychologist who speaks his native Chinese, Dr. Lam, since January 2009.  A report of a December 2008 VA examination includes a Global Assessment of Functioning (GAF) score of 63, and VA treatment records generally indicate GAF scores in the range of 60 to 66; however, a February 2010 report from Dr. Lam notes a GAF score of 45.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4th ed.) (DSM-IV).

As reflected by the lower GAF score assigned by Dr. Lam, the Veteran's symptoms may have worsened or may be more severe than currently rated.  As a result, the Veteran must be provided a new VA examination to ascertain his current level of service-connected psychiatric disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95 (VA examination required where evidence shows that there is a worsening of symptoms or current rating may be incorrect).

In addition, review of the claims file indicates that there are additional VA, private, and Vet Center records of treatment that have not been sought or obtained by the RO. While VA outpatient treatment records prior to July 2009 are of record, relevant VA treatment records for the period from July 2009 forward have not been sought or obtained.  Also, a January 2009 letter from the Vet Center in Boston, Massachusetts, summarizes recent treatment at the Vet Center. The records of referenced treatment have not been sought.  In addition, the February 2010 report from Dr. Lam notes that the Veteran was referred to her for treatment in January 2009, and that she had seen him for approximately 25 sessions.  The RO must seek to obtain these relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all relevant records of VA and non-VA health care providers that have not been previously sought or obtained. 

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The records sought must include relevant VA treatment records for the periods from July 2009 forward, records of treatment for psychiatric disability as summarized in a January 2009 letter from the Vet Center in Boston, Massachusetts, and records of treatment for psychiatric disability by Dr. Lam, from January 2009 forward, and as summarized in the February 2010 report from Dr. Lam.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all identified and available relevant records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine the current severity of the Veteran's service-connected psychiatric disability.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must provide detailed results of mental status examination of the Veteran.

(d) The examiner must assign a global assessment of functioning (GAF) score, with a full rationale for the score assigned.

(e) The examiner must discuss the impact of the Veteran's psychiatric disability on his social and occupational functioning.

(f) The examiner must discuss the impact of the Veteran's psychiatric disability on his ordinary activities of daily life.

(g) The examiner must provide an opinion as to whether the Veteran's psychiatric disability renders him unable to secure or follow a substantially gainful occupation.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a fully reasoned explanation for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles.

3.  Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


